Citation Nr: 0619994	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  05-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.  

2.  Entitlement to a disability rating in excess of 10 
percent for a lumbosacral strain.  

3.  Entitlement to compensable initial rating for post-
operative residuals of a recurrent abdominal ventral hernia.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to August 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Reno, Nevada, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran a 10 percent 
rating for his lumbosacral strain.  He responded with a 
timely Notice of Disagreement regarding this disability 
rating, and subsequently perfected his appeal upon the filing 
of a timely substantive appeal.  

This appeal also arises from a July 2005 rating decision 
which denied the veteran service connection for a cervical 
spine disability, and awarded him service connection, with a 
noncompensable initial rating, for post-operative residuals 
of a ventral hernia repair.  He also filed a Notice of 
Disagreement regarding these determinations, and upon the 
receipt of a Statement of the Case, perfected his appeal with 
a timely VA Form 9.  These issues have been merged into his 
prior pending appeal.  

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO.  At that time, he also 
withdrew his perfected appeal for an increased rating for a 
right knee disability.  As the veteran has withdrawn this 
issue, it is no longer before the Board.  See 38 C.F.R. 
§ 20.204 (2005).  

The issue of entitlement to service connection for a cervical 
spine disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's lumbosacral strain results in forward 
flexion limited to 60º.  

2.  The veteran's post-operative residuals of an abdominal 
ventral hernia repair include a recurring ventral hernia 
which does not result in nausea, vomiting, malnutrition, or 
anemia.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
not in excess thereof, for a lumbosacral strain have been 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2005).  

2.  The criteria for an initial rating of 20 percent, but not 
in excess thereof, for post-operative residuals of a 
recurrent abdominal ventral hernia have been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.114, Diagnostic Code 7339 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds that any defect with respect to the notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to VA benefits via 
November 2003 and April 2005 letters, a February 2004 rating 
decision and subsequent rating decisions, and the Statement 
of the Case (SOC).  In addition, the RO letters and the SOC 
provided the veteran with specific information relevant to 
the VA's duty to notify.  Thus, no further notices are 
required.  See Quartuccio, supra.   

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claim, has been submitted, identified or remains outstanding, 
and the duty to assist requirement has been satisfied.  See 
Quartuccio, supra.  

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to the 
claim addressed in this decision.    By the informational 
letters, the rating decisions, and the SOC, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claim discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.  In so stating, the Board notes that 
additional evidence was received from the veteran in May 2006 
which had not been considered by the RO.  However, because 
this evidence was received along with a waiver of 
consideration by the RO, the agency of original jurisdiction, 
remand to the RO is not required at this time.  See 38 C.F.R. 
§ 20.1304 (2005).  

As previously indicated, in Pelegrini, supra, the U.S. Court 
of Appeals for Veterans Claims (Court) held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this respect, the November 2003 RO letter 
properly notified the appellant of the evidence required to 
substantiate his claims for VA benefits.  In addition, the 
reasons and bases of the February 2004 and July 2005 rating 
decisions and the SOC specifically explained to the appellant 
what the evidence must show in order to establish entitlement 
to the benefits claimed.  Furthermore, although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his claim, the Board finds that he has been notified of the 
need to provide such evidence.  See 38 C.F.R. §  
3.159(b)(1).  The AOJ's November 2003 and April 2005 letters 
informed him that additional information or evidence was 
needed to support his claims, and asked him to send the 
information or evidence to the AOJ.  In addition, the SOC 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes such notice.  Under these circumstances, the Board 
is satisfied that the appellant has been adequately informed 
of the need to submit relevant evidence in his possession. 

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)., which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran is seeking increased 
ratings, not service connection.  As was noted above, he has 
already been provided with notice of what type of information 
and evidence was needed to substantiate his increased rating 
claim.  While he was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  While the 
Board does find the below that increased ratings are 
warranted, the assignment of effective dates for these awards 
have been left to the RO, and the veteran retains the right 
to appeal the effective dates assigned once such awards are 
made.  

I. Increased rating - Lumbosacral strain

The veteran seeks a disability rating in excess of 10 percent 
for his lumbosacral strain.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's lumbosacral spine disability is currently rated 
as 10 percent disabling under Diagnostic Code 5237, for 
lumbosacral strain.  The Board notes that the rating criteria 
for the evaluation of spinal disabilities was recently 
changed.  See 68 Fed. Reg. 51454-58 (August 27, 
2003)(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
43).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent legislative intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).  However, because the 
veteran's claim was received in October 2003, after the 
August 2003 effective date of the regulatory changes, only 
the revised criteria for spinal disabilities applies to his 
pending appeal.  Id.  

Under the revised criteria for the evaluation of low back 
disabilities, a lumbosacral strain is rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Upon receipt of his claim, the veteran underwent VA 
examination in November 2003.  He reported chronic low back 
pain for which he took pain medication.  He originally 
injured his back playing handball during service, and was 
treated with ice packs and bed rest.  He denied any spinal 
surgeries.  He did not use a back brace, but walked with a 
cane.  He also had a history of a service-connected right 
knee disability.  He denied any falls related to his spinal 
disability.  Range of motion testing revealed forward flexion 
to 60º, extension to 5º, lateral rotation to 30º bilaterally, 
and lateral flexion to 15º bilaterally.  All motion was with 
pain.  No ankylosis was present.  Sensory and motor 
examinations were essentially normal.  Reflexes were equal 
and brisk bilaterally.  X-rays of the lumbosacral spine 
confirmed degenerative disc disease.  

The veteran has also received VA outpatient treatment for his 
lumbosacral strain.  VA clinical records reflect that he has 
consistently reported chronic low back pain, with limitation 
of motion.  At his May 2006 personal hearing, the veteran and 
his wife testified that his low back disability results in 
constant pain, and prevents him from sitting or standing for 
extended periods.  At his business, he has to stop and rest 
every few hours.  

The veteran's records of private medical treatment for his 
low back disability were also obtained.  His private records 
confirm motor vehicle accidents in 1993 and 1998.  Following 
each accident, he reported neck and low back pain, and he 
underwent physical therapy.  More recently, he reported low 
back pain in February 2003, at which time degenerative disc 
disease of the lumbosacral spine was confirmed.  Disc bulging 
at L5-S1 was also confirmed.  A March 2006 CT scan confirmed 
lumbar spondylosis.  

After considering the totality of the record, the Board finds 
the evidence supports a 20 percent rating and no higher for 
the veteran's lumbosacral strain.  According to the November 
2003 VA examination report, the veteran's forward flexion of 
the thoracolumbar spine was limited to 60º.  Under Diagnostic 
Code 5237, forward flexion not greater than 60º warrants a 20 
percent rating.  The RO has stated the veteran's lumbosacral 
impairment primarily results from his degenerative disc 
disease of the lumbosacral spine, and not his lumbosacral 
strain.  While it is true the veteran has degenerative disc 
disease of the spine, and service connection has not been 
awarded for this disability, no VA examiner has distinguished 
the impairment resulting from that disability from his 
service-connected lumbosacral strain.  "When it is not 
possible to separate the effects of the [service connected 
disability and the non- service connected disability], VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service connected condition." 61 Fed. Reg. 
52698 (Oct. 8, 1996); see also Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).  Thus, in light of 38 C.F.R. §§ 4.3 and 
4.7, a 20 percent rating is warranted for the veteran's 
lumbosacral strain.  

However, the Board also finds a disability rating in excess 
of 20 percent is not warranted for this disability.  Under 
Diagnostic Code 5237, a 40 percent rating may be awarded for 
forward flexion of the thoracolumbar spine limited to 30º or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  However, such disability has not been demonstrated in 
the present case. The veteran has displayed forward flexion 
of the spine to 60º, and no examiner has suggested the 
veteran has forward flexion of less than 30º due to such 
factors as excess fatigability, pain, weakness, or 
incoordination.  See DeLuca, supra.  Finally, the veteran has 
not displayed ankylosis or the functional equivalent thereof 
of the lumbosacral spine, as would warrant a 40 percent 
rating.  The November 2003 VA examination report specifically 
noted ankylosis was not present.  Therefore, a disability 
rating in excess of 20 percent for the veteran's lumbosacral 
strain is not warranted under the criteria for spinal 
disabilities.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbosacral strain has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran remains able to work at his own 
business on near-regular basis.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, the preponderance of the evidence supports a 
20 percent rating and no higher for the veteran's lumbosacral 
strain.  As a preponderance of the evidence is against the 
award of an increased rating in excess of 20 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).



II. Compensable rating - Ventral hernia repair

The veteran seeks a compensable rating for his post-operative 
residuals of an abdominal ventral hernia repair.  This 
disability is currently rated under Diagnostic Code 7339.  
Under this Code, a zero percent evaluation is warranted for 
postoperative wounds which are healed, cause no disability, 
and do not require a supporting belt.  A 20 percent 
evaluation is warranted for a small hernia which is not well 
supported by a supporting belt under ordinary conditions, or 
when there are healed ventral hernias or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  A 40 percent evaluation is warranted when 
there is a large hernia that is not well supported under 
ordinary conditions.  

Upon receipt of the veteran's claim, he underwent VA medical 
examination in February 2005.  He reported a recurring 
ventral hernia at the site of his prior surgical incisions.  
A history of hernia surgeries in 1994 and 1995 was noted.  On 
objective examination, the veteran had a 13cm by 12cm ventral 
hernia.  He denied vomiting, hematemesis, or melena.  The 
final impression was of recurring ventral hernia.  

A second VA gastrointestinal examination was performed in May 
2005.  The veteran again reported a recurring ventral hernia 
of the abdomen.  However, he denied nausea or vomiting.  On 
physical examination, he was without abdominal tenderness, 
hepatosplenomegaly, or malnutrition.  A recurring ventral 
hernia was again diagnosed.  

In light of the above findings, a 20 percent initial rating 
and no higher is warranted for the veteran's post-operative 
residuals of a ventral hernia.  According to the February 
2005 VA examination report, the veteran has a current ventral 
hernia of the abdomen.  Additionally, at his May 2006 
personal hearing, he stated this result in some pain of the 
abdomen, especially with exertion.  In light of 38 C.F.R. 
§§ 4.3 and 4.7, the Board finds a 20 percent rating is 
warranted for this disability.  

However, the preponderance of the evidence is against an 
initial disability rating in excess of 20 percent.  The 
veteran's hernia has not been characterized as large, and the 
medical record does not indicate he requires a belt or other 
supporting device.  He has also denied nausea or vomiting 
associated with his hernia, and no malnutrition or anemia is 
found to result from this disorder.  Overall, the 
preponderance of the evidence is against a 40 percent rating 
for the veteran's post-operative residuals of a ventral 
hernia repair.  Additionally, as a 20 percent rating 
represents the maximum degree of impairment resulting from 
this disability since the commencement of this claim, a 
staged rating is not warranted at the present time.  See 
Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's ventral hernia has itself required 
no extended periods of hospitalization since the initiation 
of this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself.  
Therefore, the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b) is not warranted.  The veteran has 
not otherwise submitted evidence tending to show that his 
service-connected disability is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence supports a 
20 percent initial rating and no higher for the veteran's 
post-operative residuals of an abdominal ventral hernia 
repair.  As a preponderance of the evidence is against the 
award of an increased rating in excess of 20 percent, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).





ORDER

Entitlement to a 20 percent disability rating but not in 
excess thereof, for a lumbosacral strain is granted subject 
to the legal provisions applicable to the payment of monetary 
benefits.  

Entitlement to a 20 percent initial rating, but not in excess 
thereof, for post-operative residuals of a ventral hernia 
repair is granted subject to the legal provisions applicable 
to the payment of monetary benefits.  


REMAND

The veteran seeks service connection for a disability of the 
cervical spine, claimed as secondary to his service-connected 
lumbosacral strain.  Service connection may be awarded for 
any disability which is due to or the result of, or is 
otherwise aggravated by, a service-connected disability.  
38 C.F.R. § 3.310 (2005); Allen v. Brown, 7 Vet. App. 439 
(1995).  In the present case, medical evidence confirms a 
current disability of the cervical spine; the veteran's 
diagnoses include cervical radiculopathy and degenerative 
disc disease of the cervical spine.  However, VA has not 
obtained a medical opinion regarding whether a nexus exists 
between these disabilities and his service-connected 
lumbosacral strain.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
That duty to assist includes providing a medical examination 
and/or obtaining a medical opinion statement when such an 
examination becomes necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination to determine his 
current orthopedic disabilities of the 
cervical spine, and whether any such 
disabilities are due to or the result of 
his service-connected lumbosacral strain.  
The veteran's claims folder should be sent 
to a VA physician for review in 
conjunction with the examination.  A 
complete orthopedic examination, to 
include any clinical tests considered 
necessary by the examiner, should be 
conducted.  After fully reviewing the 
record and examining the veteran, the 
examiner should note for the record any 
current cervical spine disabilities 
displayed by the veteran.  For any such 
disability noted, the examiner should 
state whether it is at least as likely as 
not (that is, a probability of 50 percent 
or better) that such a disability is due 
to, aggravated by, or is otherwise 
etiologically related to his service-
connected lumbosacral strain.  The medical 
basis for all opinions expressed should 
also be given.

2.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


